IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                     : No. 91 WM 2020
                                                   :
                     Respondent                    :
                                                   :
                                                   :
              v.                                   :
                                                   :
                                                   :
 CARL EMERY ZEDAK,                                 :
                                                   :
                     Petitioner                    :


                                        ORDER



PER CURIAM

      AND NOW, this 18th day of November, 2020, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is ORDERED to file a

Petition for Allowance of Appeal within 15 days.